Appeal by the defendant as limited by his brief, from a sentence of the County Court, Rock-land County (Nelson, J.), imposed December 22, 1987.
Ordered that the sentence is affirmed, and the case is remitted to the County Court, Rockland County, for further proceedings pursuant to CPL 460.50 (5).
Under the circumstances of the case, the intermittent sentence of imprisonment imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.